Citation Nr: 1622930	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The appellant had periods of inactive duty for training (IDT or INACDUTRA) and active duty for training (ADT or ACDUTRA) in the Army National Guard between February 1955 and May 1960.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2009 rating decision of the VA Regional Office in Montgomery, Alabama that denied service connection for bilateral hearing loss and tinnitus. 

The appellant was scheduled for videoconference hearing in February 2016 but failed to appear.  Accordingly, the case will be processed as if 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The appellant contends that he has bilateral hearing loss and tinnitus from noise exposure during his National Guard training.  He asserts that he served in the infantry division for approximately three years and sustained acoustic trauma from cannons, 30 caliber carbines and rifles, etc.  The appellant maintains that his military qualifications of rifle and carbine marksman attest to noise exposure sufficient to cause hearing loss and tinnitus for which service connection should be granted. 

Service connection may be granted for any disability resulting from disease or injury incurred or aggravated in the line of duty while performing active military service.  Active military service includes active duty, any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  Service connection may also be granted for any disability resulting from an injury in the line of duty while performing inactive duty training (INACDUTRA) or for an acute myocardial infarction, cardiac arrest or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a): See McManaway v. West, 13 Vet.App. 60, 67(1999) (quoting Brooks v. Brown, 5 Vet.App. 484, 485 (1993) (discussing 38 U.S.C. 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty"). 

The appellant maintains that he developed hearing impairment during his National Guard tenure and received treatment for such from his employer, Drs. Hightower, Shaler and Roberts, as well as the Shea Clinic.  He reports, however, that those records were destroyed.  He submitted a copy of an audiogram performed at Schmidt's Hearing Center, and has indicated that he was treated there from May 2005 to 2007.  Accordingly, any additional available records from that facility should be sought on remand.  As well, the AOJ should attempt to obtain any additional treatment records associated with the appellant's periods of duty in the National Guard.  

Additionally, the record reflects that the appellant has never had a VA audiology examination for compensation and pension purposes with a clinical opinion and one should be scheduled.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Alabama National Guard Adjutant General's Office, the VA Records Management Center (RMC), and any other appropriate records repository to request his complete personnel and treatment records.  All attempts to secure the records must be documented in the claims folder.

If the personnel records do not include his dates of inactive duty for training by day, month and year, seek verification of such information from any appropriate source, which may include the National Guard Bureau.

2.  Contact the appellant and request that he provide authorizations with the names and addresses of all providers who treated him for hearing loss and tinnitus, to include Schmidt's Hearing Center.  The RO should request these records, to include any that might be retired or on microfilm.  The claims folder should document the attempts made to obtain records.  To the extent that any records are not obtained, the appellant should be notified.

3.  Thereafter, schedule the appellant for a VA audiology examination, to include audiometric evaluation.  Access to the VBMS/Virtual VA file must be made available to the examiner.  Detailed background and clinical history pertaining to noise exposure in service and thereafter should be obtained.  

The examiner must furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) the appellant has bilateral hearing loss and tinnitus resulting from a disease or injury incurred during a period of active duty for training or due to an injury incurred during a period of inactive duty for training while serving in the National Guard between February 1955 and May 1960.  A complete rationale must be provided for the opinion.

The examiner's attention is directed to the Veteran's credible statements concerning noise exposure while serving with the National Guard and his wife's statement, which was received in August 2011, as to the Veteran having symptoms of hearing loss and tinnitus at least several years prior to their marriage in June 1959.

The examiner must be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  The RO must ensure that the requests for information and the clinical report requested above fully and completely comply with this remand and its instructions.  If insufficient in any manner, or if a requested action is not taken or is deficient, this must be corrected to avoid a future remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

